Exhibit 10.32

PURE BIOSCIENCE, INC.

September 17, 2013

Mr. Gary Cohee

Via E-Mail

Re: Board of Directors Letter Agreement

Dear Gary:

While you have already accepted appointment to the Board of Directors (the
“Board”) of PURE Bioscience, Inc. (“PURE” or the “Company”) effective the 13th
day of August 2013, it is in the best interests of you and PURE that there be a
clear understanding of the terms and conditions related to your service as a
member of the Board. Upon execution below, this letter agreement shall
constitute a binding agreement between you and the Company (the “Agreement”) and
will contain all of the terms and conditions relating to the services you are to
provide.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

Start Date: August 13, 2013 (the “Effective Date”) shall constitute your
starting date. You will serve as a member of the Board until the annual meeting
for the year in which your term expires or until your successor has been elected
and qualified, subject however, to your prior death, resignation, retirement,
disqualification, or removal from office.

Term: Your initial term shall be one (1) year.

Services: You shall render services as a member of the Board (hereinafter, your
“Duties”). During the Term of this Agreement, you shall attend and participate
in such number of meetings of the Board as regularly or specially called, but in
any case no fewer than four (4) meetings per year. You may attend and
participate in each such meeting via teleconference, videoconference, or in
person. You shall consult with other members of the Board regularly and as
necessary via telephone, electronic mail, or other forms of correspondence. You
shall also participate in approximately twelve (12) conference calls for
operational purposes with the Company’s management in any year.

Committees: You acknowledge and agree that in order to satisfy certain rules for
public companies you may be required to serve on one or more of the Board’s
Audit Committee, Compensation Committee, and/or Nominating and Governance
Committee, and that such committee assignments will be agreed between you and
the Company, and that you will be compensated for service on any committee as
provided herein.

Compensation: In consideration of your services as a member of the Board, upon
execution of this Agreement the Company will issue to you restricted stock units
to acquire two hundred fifty thousand (250,000) shares of Company common stock
(the “Units”) pursuant to the Restricted Stock Unit Agreement attached hereto as
Exhibit “A”. As a member of the Board, you will receive an annual Board retainer
fee of Sixty Thousand Dollars ($60,000) per year for your Services (the “Annual
Retainer”). This Annual Retainer shall be payable in quarterly cash increments
of Fifteen Thousand



--------------------------------------------------------------------------------

Mr. Gary Cohee; Board of Directors Letter Agreement

September 17, 2013

Page 2

 

Dollars ($15,000). Further, should the Company, through your efforts, either be
introduced to or assisted in obtaining grant and/or other funding opportunities,
you would be paid a bonus of the total grant and/or funding in an amount to be
determined by the Board in its sole and absolute discretion.

Expenses: The Company agrees to reimburse all of your travel and other
reasonable documented expenses relating to your attendance at meetings of the
Board. In addition, the Company agrees to reimburse you for reasonable expenses
that you incur in connection with the performance of your duties as a director
of the Company.

Indemnification: You will receive indemnification as a director of the Company
to the maximum extent extended to directors of the Company generally, as set
forth in the Company’s Certificate of Incorporation, Bylaws, and the
Indemnification Agreement to be executed by you and the Company, a copy of which
is attached hereto as Exhibit “B”.

D&O Insurance: During and throughout the Term the Company shall include you as
an insured under an officers and directors insurance policy providing for
coverage no less than provided under the current policy.

Service For Others: You will be free to represent or perform services for other
persons during the Term. However, you agree that you do not presently perform
and do not intend to perform, during the Term, similar Duties, consulting, or
other services for companies whose businesses are or would be, in any way,
competitive with the Company (except for companies previously disclosed by you
to the Company in writing). Should you propose to perform similar Duties,
consulting, or other services for any such company, you agree to notify the
Company in writing in advance (specifying the name of the organization for whom
you propose to perform such services) and to provide information to the Company
sufficient to allow it to determine if the performance of such services would
conflict with areas of interest to the Company.

No Assignment: Because of the personal nature of the services to be rendered by
you, this Agreement may not be assigned by you without the prior written consent
of the Company.

Confidential Information: In consideration of your access to the premises of the
Company and/or you access to certain Confidential Information of the Company, in
connection with your business relationship with the Company, you hereby
represent and agree as follows:

Definition: For purposes of this Agreement the term “Confidential Information”
means:

i. Any information which the Company possesses that has been created,
discovered, or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or

ii. Any information that is related to the business of the Company and is
generally not known by non-Company personnel.

iii. By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not



--------------------------------------------------------------------------------

Mr. Gary Cohee; Board of Directors Letter Agreement

September 17, 2013

Page 3

 

reduced to practice), discoveries, concepts, ideas, improvements, techniques,
methods, research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.

Exclusions: Notwithstanding the foregoing, the term Confidential Information
shall not include:

i. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;

ii. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

iii. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

Documents: You agree that, without the express written consent of the Company,
you will not remove from the Company’s premises, any notes, formulas, programs,
data, records, machines or any other documents or items which in any manner
contain or constitute Confidential Information, nor will you make reproductions
or copies of same. In the event you receive any such documents or items by
personal delivery from any duly designated or authorized personnel of the
Company, you shall be deemed to have received the express written consent of the
Company. In the event that you receive any such documents or items, other than
through personal delivery as described in the preceding sentence, you agree to
inform the Company promptly of your possession of such documents or items. You
shall promptly return any such documents or items, along with any reproductions
or copies to the Company upon the Company’s demand, upon termination of this
Agreement, or upon your termination or Resignation, as defined herein.

No Disclosure: You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph shall survive termination of this Agreement.

Termination and Resignation: Your membership on the Company’s Board may be
terminated for any or no reason at a meeting called for the purpose of the
election of directors by a vote of the stockholders holding at least a majority
of the shares of the Company’s issued and outstanding shares entitled to vote.
Your membership on a Board committee may be terminated for any or no reason at
any meeting of the Board by or by written consent of, a majority of the Board at
any time. You may also terminate your membership on the Board or on a committee
for any or no reason by delivering your written notice of resignation to the
Company (“Resignation”), and such Resignation shall be effective upon the time
specified therein or, if no time is specified, upon receipt of the notice of
resignation by the Company. Upon the effective date of the termination or
Resignation, your right to



--------------------------------------------------------------------------------

Mr. Gary Cohee; Board of Directors Letter Agreement

, 2013

Page 4

 

compensation hereunder will terminate subject to the Company’s obligations to
pay you any cash compensation that you have already earned and to reimburse you
for approved expenses already incurred in connection with your performance of
your Duties as of the effective date of such termination or Resignation.

Governing Law: All questions with respect to the construction and/or enforcement
of this Agreement, and the rights and obligations of the parties hereunder,
shall be determined in accordance with the law of the State of California
applicable to agreements made and to be performed entirely in the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of San Diego (El Cajon), shall be the sole jurisdiction and
venue for the bringing of such action.

Entire Agreement; Amendment; Waiver; Counterparts: This Agreement and all
references herein expresses the entire understanding with respect to the subject
matter hereof and supersedes and terminates any prior oral or written agreements
with respect to the subject matter hereof. Any term of this Agreement may be
amended and observance of any term of this Agreement may be waived only with the
written consent of the parties hereto. Waiver of any term or condition of this
Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement. The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of Agreement. This Agreement may be executed in
any number of counterparts, all of which when taken together shall be considered
one and the same agreement, it being understood that all Parties need not sign
the same counterpart. In the event that any signature is delivered by fax or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the Party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

Provision Not Construed Against Party Drafting Agreement. This Agreement is the
result of negotiations by and between the parties, and each party has had the
opportunity to be represented by independent legal counsel of its choice. This
Agreement is the product of the work and efforts of all parties, and shall be
deemed to have been drafted by all parties. In the event of a dispute, no party
hereto shall be entitled to claim that any provision should be construed against
any other party by reason of the fact that it was drafted by one particular
party.

No Employment: Nothing contained in this Agreement should be construed as an
offer of employment or as creating an employment relationship.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Mr. Gary Cohee; Board of Directors Letter Agreement

September 17, 2013

Page 5

 

If the foregoing terms are agreeable, please indicate your acceptance by signing
in the space provided below and returning this Agreement to the Company. By
executing this Agreement below you further represent and warrant that you are
not subject to any agreement, commitment, contract (written or oral) or other
instrument which would be breached by executing this Agreement.

 

Very truly yours;

 

PURE BIOSCIENCE, INC.

BY:     /s/ Henry R. Lambert   HENRY R. LAMBERT, CEO

Accepted and Agreed:

 

   Signature:    /s/ Gary Cohee       Name:    Gary Cohee       Date:   
September 17, 2013   